Case 8-19-73466-las Doci1 Filed 05/13/19

 

United States Bankruptcy Court jor the:

, tale} ;
_ Chapier i

 

| Case number (f knowny _

}
i
}
i
;
!
;
i
3
j

 

Official Form 201

 

Entered 05/13/19 15:43:02

 

19 WAY 13 3 35 Greens

amended filing

pD

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16

 

if more space is needed, attach a separate sheet to this form. On the

number (if known).

1. Debtor’s name

top of any additional pages, write the debtor's name and the case
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

U ae Revpecty Kastan vad Wt

 

2. All other names debtor used
in the last 8 years

include any assumed names,
trade names, and doing business

as names

y

 

 

 

 

 

 

3. Debtor’s federal Employer
Identification Number (EIN)

201 04584

lw

 

4, Debtor's address

Principal place of business

¢| Carman Ave

 

 

Mailing address, if different from principal place
of business

SIS, Oalelaucl Ave

 

 

 

Number Street Number Street

{ P.O. Box
cdot hwyet MY USL Cadac hanes pf scr b
ity ta Cod City Star ode

Location of principal assets, if different from
principal place of business

SSO-S5Y Uwe iu Ave

Number Sireet

 

 

Crdow avesfE pe isa

City ZiP Code

 

5, Debtor’s website (URL)

6. Type of debtor

 

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)}}

(©) Partnership (excluding LLP)

 

C) other. Specify:

 

Official Form 201

Voluntary Petitian for Non-individuals Filing for Bankruptcy page 1
Case 8-19-73466-las Doc1 Filed 05/13/19 Entered 05/13/19 15:43:02

Deter Uvy a\ ? c IPAL ty Ho Minit wine LLC Case number (f xnownt

Name

 

 

7, Describe debtor’s business

A. Check one:

feat Care Business (as defined in 11 U.S.C. § 104(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C] Railroad (as defined in 11 U.S.C. § 101(44)}

©) Stockbroker (as defined in 11 U.S.C. § 101(53A))

1 commodity Broker (as defined in 11 U.S.C. § 1017/6)

©] clearing Bank (as defined in 11 U.S.C. § 781(3))

(I None of the above

B. Check all that apply:

C) Tax-exempt entity (as described in 25 U.S.C. § 501)

C2 investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

( investment advisor (as defined in 15 U.S.C. § 80b-2(a}(17))

C. NAICS (North American industry Classification System) 4-digit code that best describes debtor. See
htto-/www_uscourts.gov/four-diait-national-association-naics-codes .

 

a. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

] Chapter 7

ul Phapier 9
Chapier 11. Check all that apply:

L) Debtor's aggregate noncontingent liquidated debis (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjusiment on
4/01/19 and every 3 years after that).

Cl] the debtor is a small business debtor as defined in 11 U.S.C. § 401(51D). If the
dabtor is a small business debtor, attach the most recent balance sheet, statement
of oparations, cash-flow statement, and federa! income tax return or if all of these
documents do not exist, foliow the procedure in 11 U.S.C. § 44418(1)(B}.

C) A plan is being filed with this petition.

() Acceptances of the plan were solicited prepetition from one or more Classes of
creditors, in accordance with 11 U.S.C. § 1126/6).

LI The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15{(d) of the Securities
exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptey under Chapter 11 (Official Form 201A) with this form.

0] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
42b-2.

C} chapter 12

 

s. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

if more than 2 cases, atiach a
separaie list.

f.
A no
Cl Yes. District When Case number

MM / DD/IYYYY

District When Case number
MM i DDIYYYY

 

40. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List ali cases. If more than 1,
atiach 2 separate list.

f.
An °

Pl yes. Debtor Relationship

District When i
MM / DD /YYYY

Case number, f known

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2

 
Case 8-19-73466-las Doc1 Filed 05/13/19 Entered 05/13/19 15:43:02

Name y

Debtor Unve | Re Ua by Pewsey agin LLC case number {if known}

 

41. Why is the case filed in this Check all that apply:
district? h

W Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Cla bankruptcy case concerning debtor's affiliate, general pariner, or partnership is pending in this district.

 

   

12, Does the debtor own or have if.
possession of any real
property or personal property
that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

2 ves. Answer below for each property thal needs immediate attention. Attach additional sheets F needed.

i] it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

YWhat is the hazard?

 

C1 it needs to be physically secured or protected from the weather.

() it includes perishable goods or assets that could quickly deteriorate or lose value without
atiention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-relaied
asseis or other options).

UC) Other

 

Where is the property?

 

Number Strest

 

 

City State ZIP Code

Is the property insured?
C) No

() Yes. insurance agency

 

Comaci name

 

Phone

 

 

Statistical and administrative information

 

 

 

43. Debtor’s estimation of Check one:
available funds CL£unds will be available for distribution to unsecured creditors.
A nie any administrative expenses are paid. no funds will be available for distribution io unsecured creditors.
f.
U +29 ©) 4,000-5,000 ©) 25,001-50,000
14, Estimated number of Q 50-99 [ 5,001-10,000 () 50,001-100,000
creditors O 100-199 © 10,001-28,000 C2 More than 100,090
CI) 200-999
[] $0-350,000 CJ $4,000,001-$10 million C1 $500,000,001-$1 billion
1s. Estimated assets (2 $50,001-$700,000 C) $10,000,001-S50 miltion 9 $1,000,000,007-§10 billion
3100 00" $600.009 (1 $50,000,001-$100 million (2 $40,000,000,001-$50 billion
$500,001-$1 million (2 $100,000,001-$506 million (1 More than $50 billion

 

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 3

 
Case 8-19-73466-las Doc1 Filed 05/13/19 Entered 05/13/19 15:43:02

Deptor tae Peo RC by Nossang wie LLC. number {if kicwn)

 

. oo © s0-s50,000 C1 $1,000,001-$10 million [1 $500,000,001-$1 billion
16. Estimated liabilities C1 $50,001-$100,000 C) §10,000,004-$50 million C1) $1,000,000,007-$40 billion
Cl $400,001-$500,000 Cl $50,000,001-$160 million ©) $10,000,000,001-$50 billion
C1) $500,001-$1 million CI} §100,000,001-$500 milfion C] More than $50 billion

 

Request for Relief, Declaration, and Signatures

 

 

WARNING -- Bankruptcy fraud Is 2 serious crime. Making a false siatement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17, Declaration and signature of « ‘The debtor requests relief in accordance with the chapter of tile 11, United Siates Code, specified in this
authorized representative of

 
   

 

 

 

 

 

 

 

 

 

 

 

etition.
debtor P

| have been authorized to file this petition on behalf of the debtor.

tf | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on O $ 4

x — Cesar Floc€ ae
Signature oMauthonzed fepresentative of debtor Printed name
rile SECCL TARY

7
48, Signature of attorney x Date
Signature of attomey for debtor MMO ADD PYYYY
Printed name
. Firm name

Number Street
City State ZIP Cade
Contact phone Email address
Bar number State

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankrupicy page 4
Case 8-19-73466-las Doc1 Filed 05/13/19 Entered 05/13/19 15:43:02

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

a. ~ x
InRe: , Oo Case No.
_ Agvel “Proper by Mawarpurset LLCO ase No
Chapter ‘4
Debtor(s)
~~ -" Xx

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: <] 3] 4

  

Debtor

 

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15
Case 8-19-73466-las Doc1 Filed 05/13/19 Entered 05/13/19 15:43:02

WELLS FARGO

PO BOX 10335
DES MOINES, IA 50306-0335
